Citation Nr: 1803138	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  12-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from June 1976 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) is from April 2009 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a videoconference hearing before the undersigned, a transcript of this hearing is of record.

The case was previously before the Board in September 2017 at which time the claim for service connection for a psychiatric disability was reopened and the underlying claim for service connection and the TDIU claim were remanded.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder was not incurred by service nor was it caused or aggravated by his service-connected low back disability.

2.  The Veteran's service-connected disabilities do not meet the schedular requirements for TDIU, nor does the evidence show that they preclude him from obtaining and maintaining substantial gainful employment.



CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for an acquired psychiatric disability.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria are not met for a TDIU rating.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The duty to notify has been met via December 2008 and August 2014 notice letters and a VA Form 21-526EZ received July 2014.  Regarding the duty to assist, all necessary development has been accomplished with respect to the Veteran's claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and non-VA treatment records, Social Security Administration (SSA) records, service treatment records, and service personnel records are associated with the claims file.  VA opinions were obtained concerning the etiology of the Veteran's psychiatric disorder and the development sought in the Board's remand was accomplished.

Neither the Veteran, nor his representative, has alleged prejudice with regard to notice or development.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

A. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding service origin or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has a mental health disorder that was caused or aggravated by his service-connected low back disability.  See VA Form 21-526EZ received July 2014.

Neither the Veteran nor his representative is alleging direct service connection; however, when deciding a claim for service connection, the Board must consider all potential bases of entitlement - direct, presumptive, and secondary.  Szemraj v. Principi, 357 Fed 1370 (Fed Cir 2004).

The Veteran's service treatment records are silent for any complaints, findings, or diagnosis of a mental health disorder.  See STR - Medical.

A January 1992 clinician record notes that the Veteran has had several injuries in the past at the hands of residents at a mental health facility with the most recent occurring in 1990.  During the examination, the Veteran's reaction to testing showed positive Waddel sign with extreme evidence of psychological involvement with his problem, and he performed better on examination when distracted versus when he was not distracted.  The physician's impression was that the Veteran had a deep seated emotional situation and it was unclear if it was a pre-existing emotional situation or a stressful response to the problem he now perceives.  Regardless, there was a strong psychological factor.  See pages 16 to 19 of Medical Treatment record - Government Facility received in March 2010.

SSA records in April 1994 show the Veteran had a psychological evaluation with mixed results.  The Minnesota Multiphasic Personality Inventory yielded results that could not be validly used to interpret his personality characteristics.  Results of the Beck Depression Inventory had results within the valid range and showed only mild to moderate mood disturbance.  The psychologist found the Veteran produced a questionably valid MMPI while showing a conversion type neurotic disorder and disturbed thought content.  The MMPI results contrasted with the Beck Depression Inventory where he showed only mild to moderate mood disturbance.  The impressions from the test results contrast with the general clinical impression from the interview and conversation with the Veteran's.  See pages 1 to 4 of Medical Treatment Records - Furnished by SSA received in March 2010.

An October 1999 record shows the Veteran was given a mental status evaluation, and he was not diagnosed with having any mental impairment.  See page 45 of Medical Treatment Records - Furnished by SSA received in December 2005.

The first indications of post-service diagnoses are in February 2000 records that contain an assessment of psychotic depression and major depression, which were later followed by other diagnoses.  At the time of the February 2000 diagnosis, the Veteran reported having symptoms for at least five months.  See page 64 of Medical Treatment record - Government Facility received in November 2001, pages 5, 16, and 19 of Medical Treatment record - Government Facility received in August 2015 and C&P Exam received in January 2015.  

On January 2015 VA examination, the psychologist diagnosed a personality disorder and adjustment disorder with mixed anxiety and depressed mood.  His adjustment disorder diagnosis reflects his worries and sadness over his loss of physical function.  The clinician noted in detail the Veteran's past mental health and relevant medical history.  Testing yielded results that suggested psychological problems that were expressed physically.  The clinician opined that it was much less likely than not that any depression and anxiety (diagnosed as an adjustment disorder) was due to chronic pain he had from his military-related back injury.  She indicated that the Veteran functioned fairly well in the years after he left service and before he had his motor vehicle accident in 1995 that had serious consequences in terms of lifestyle and employment.  He was not referred for mental health service until after his non-military injury, further indicating that this earlier injury did not seem to cause serious psychological problems.  She also stated that his personality disorder was much less likely due to his military service since he preferred to spend time alone before the military and he did not have the "popularity" his family enjoyed in the community.  See C&P Exam received in January 2015.  In a September 2017 addendum, the psychologist clarified that the Veteran's psychiatric disorder was also not aggravated by his service-connected disability since the Veteran was not shown to have any psychological problems until after he had the nonservice-connected accident in 1995.  She also relied on her previous rationale to support her opinion.  See VA Examination received in September 2017.

The 1995 accident referenced by the clinician refers to a motor vehicle accident the Veteran had in May 1995 that resulted in a cervical spinal cord injury, incomplete quadriplegia, and an open compound fracture of the right leg.  See Medical Treatment record - Government Facility received in March 2010. 

The absence of evidence of mental health issues during service and evidence suggesting a nexus between service and the claimed disability weighs against the claim.  Although a psychiatrist who evaluated the Veteran in January 2006 noted that the Veteran reported psychological trauma during service, the psychiatrist declined to complete a VA disability form without documentation that established he indeed had psychological trauma in service.  See Medical Treatment record - Government Facility received in February 2006.  Thus, the record offers no evidence of an in-service event or nexus evidence.

The lack of any evidence of complaints or findings of mental health impairment for many years after service is another factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In light of the above, service connection on a direct basis is not warranted.  

Regarding secondary service connection, the VA examiner's unfavorable opinion regarding secondary service connection is highly probative and is consistent with the record.  Although the 1992 record indicates an "emotional situation" the evidence does not show the Veteran had any mental health impairment at the time or any emotional symptoms related to his service-connected disabilities.  In particular, there was no reference to the Veteran's in-service injuries or service-connected disabilities; instead, the examiner only detailed post-service work related injuries.

As for the 1994 evaluation, there were inconsistent findings and validity issues with some testing that diminishes its probative value and clinical significance.  In contrast, the 1999 evaluation does not document any irregularities or inconsistencies and the clinician found no evidence of mental health impairment.  Thus, the VA examiner's rationale that the Veteran functioned fairly well after service and that there was no evidence of serious psychological problems prior to the 1995 accident is consistent with the record adequately supports the opinion that the psychiatric disability was not caused or aggravated by the service-connected disability.  There is no probative evidence that refutes this opinion.

The preponderance of the evidence is against the claim and there is no reasonable doubt to resolve in the Veteran's favor. In light of the above, the claim is denied.

The Board notes that a personality disorder was also diagnosed.  While a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303(c) ("personality disorders . . . are not diseases or injuries within the meaning of applicable legislation"); 38 C.F.R. §§ 4.9, 4.127 (2017).

B. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id. 

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's service-connected disabilities consist of a low back disability rated 40 percent disabling; bilateral knee disabilities with each knee rated 10 percent disabling; bilateral lower extremity radiculopathy with each extremity rated 10 percent disabling, and residuals of a right little finger injury rated 0 percent disabling.  The combined rating for these disabilities is 60 percent; therefore, at no time during the appeal period has the Veteran had a single disability rated at 60 percent or more nor has he had two more disabilities where at least one disability was rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §  4.16(a).  Thus, the Board may only consider whether TDIU may be referred on an extraschedular basis.  38 C.F.R. § 4.16(b).

The Veteran's work history indicates he was employed at a state hospital as mental health technician from 1985 to 1995 and quit because he was burnt out.  In the 1990s he worked for 3 or 4 years for a state highway department doing maintenance work and in 1995 he worked at a country club doing ground maintenance for 5 months.  See page 32 of Medical Treatment record - Government Facility received in November 2001.

A January 2010 TDIU claim form indicates he attributes his unemployability to his low back, radiculopathy, and knees.  His previous employment was in highway maintenance and at a mental health facility.  He had a high school degree with no additional education or training.  See VA 21-8940. 
A review of the evidence tends to show that the Veteran's service-connected disabilities do not preclude substantial gainful employment.

A July 2006 VA examination of the Veteran's right little finger notes his complaints of pain that is 10/10 in severity.  A history of spinal cord injury that produced weakness in the upper extremities is noted.  He also had muscle atrophy, contraction, and loss of sensation in his hands.  See VA Examination received in July 2006.

On September 2006 VA examination of the knees, the Veteran's bilateral knee complaints included stiffness and weakness.  He reported that his knees were very painful and that as a result he was unable to walk.  He also stated he was unable to walk due to his quadriplegia.  The Veteran denied having flare-ups and did not use a knee brace, cane to walk, or corrective shoes.  On examination, no range of motion finding could be obtained.  He would not allow passive movement for fear of pain.  There was no objective evidence of painful motion, edema, effusion, stability, weakness, tenderness.  Gait could not be evaluated because the Veteran stated he could not walk or stand.  He also reported he had no movement in his knees due to his quadriplegia and could not extend of flex his knees unless he used his hands.  The clinician noted that an August 2005 treatment record indicated he could walk short distances without a cane and used a wheelchair for long distances.  Examination of the lower extremities was consistent with incomplete C7 paraplegia.  See VA Examination received in September 2006. 

A September 2008 evaluation notes marked weakness of extension of fingers of both hands.  See page 333 of Medical Treatment record - Government Facility received in March 2009.

On February 2009 general VA examination, the Veteran had tenderness over the lumbar spine with paraspinal muscle spasms.  Bilateral knee flexion was from 0 to 105 degrees with pain.  Active motion in the right hand fingers was 0 to 70 degrees without pain.  The lumbar spine demonstrated flexion from 0 to 70 degrees, extension from 0 to 5 degrees, bilateral lateral bending from 0 to 30 degrees, and bilateral rotation from 0 to 45 degrees with pain.  There was decreased strength and reflexes in the ankles and decreased sensation in S1 distribution.  The bilateral radiculopathy was moderate in severity based on sensory changes and partial motor weakness.  Functional impairment involving the knees and little finger were unchanged.  Incomplete quadriplegia limited the extent of his physical activity and was a principal factor aggravating these joint and back pains.  His current functional status permitted sedentary work, but was obviated by efforts to avoid prolonged standing and knee activity due to pain.  

On August 2009 VA examination of the low back, the clinician noted that the Veteran ambulated with a wheeled walker due to a spinal cord injury in 1995 that left him paralyzed close to 3 years he still had some weakness sin his legs and hands from the injury.  Range of motion of the lumbar could not be tested since the Veteran was unable to stand without support due to the spinal cord injury.  See VA Examination received in July 2009. 

On March 2010 VA examination for radiculopathy, the Veteran reported having pain and numbness in his legs for 6 to 7 years prior to his spinal cord injury.  He reported having constant pain that radiated from his back.  His legs were weak and he walked with a 4-wheeler walker.  He had paresthesias, dysenthesias, and decreased sensation in the lower extremities.  Motor strength was normal and absent Achilles tendon reflexes.  The history of his spinal cord injury was noted.  See VA Examination received in March 2010.

December 2012 and December 2013 VA treatment records indicate knee strength was 4/5.  A February 2014 physical evaluation indicate 4-/5 strength in knee mechanics.  See pages 125, 191, and 311 of VAMC Other Output/Reports received in June 2014.

In July 2014, the Veteran complained of worsening back pain that appeared to have resolved.  He was noted to have had a flare-up.  A September 2014 treatment record notes a history of increased knee pain for three weeks and several falls over the past few days.  The examination revealed some swelling.  See pages 221, 243, and 246 of CAPRI records received in March 2016.  

On May 2015 VA examination of the knees, the Veteran denied having any falls or recent traumas to bilateral knees and lower legs, but he did report having a constant pain that was 9/10 in severity.  He had decreased range of motion and sensation due to his neurological condition.  The Veteran was unable to manipulate stairs due to imbalance issues; however, he reported he was able to walk up to 2 blocks with a wheeled walker.  The Veteran's functional loss or impairment was related to his neurological condition and not history of bilateral knee stress fractures.  There was pain with weight bearing and with flexion and extension.  Repetitive use testing did not reveal additional functional loss.  Bilateral knee strength was 3/5 due to the spinal cord injury.  The Veteran's use of a walker was due to the spinal cord injury.  The clinician indicated that the Veteran's bilateral knee disabilities did not impact his ability to perform any type of occupational task such as standing, walking, lifting, sitting, etc.  See pages 105 to 112 of CAPRI records received in March 2016.

On November 2015 VA examination of the back, the Veteran reported increased pain but no other changes since his last examination in July 2009.  He reported his current pain was 10/10 and he ambulated with a wheeled walker.  The Veteran did not perform repetitive use testing, and although he refused range of motion testing the examiner was able to measure flexion once.  His range of motion was abnormal and was from 0 to 45 degrees, and there was no evidence of pain with weight bearing.  The examination was conducted during a flare-up.  Muscle strength testing of the knees was 2/5, reflexes were 1+, and sensory testing was normal.  There was no evidence of radicular pain.  The Veteran regularly used a walker or scooter, but this was due to his spinal cord injury.  The physician noted that the Veteran's lumbar disability did not impact his ability to work.  See pages 37 to 42 of CAPRI records received in March 2016.

On February 2016 VA examinations of the back and radiculopathy, the Veteran reported that his lumbar "causes everything".  He complained of pain but no numbness in the lower extremities.  His pain was 10/10 in severity, constant, and also present in his upper extremities.  It was so severe he could not read.  The Veteran did not allow a physical examination for any part of his body other than his little finger.  The clinician last examined the Veteran's back in November 2015 at which time he ambulated with a walker but he was currently in a wheelchair.  Although the Veteran reported that the severity of his pain was 10/10, there was no outward indication that he was in any pain.  On the March 2010 C&P Exam for radiculopathy, the examination showed that numbness was an integral part of his evaluation for radiculopathy, but on the current examination he denied numbness and only reported pain.  The physician stated that the Veteran's reported symptoms were not consistent with radiculopathy and the pain was not radicular in origin.  The preponderance of the evidence supports a conclusion that if the Veteran is confined to a wheelchair that it is due to his tetraplegia and not his service-connected lumbar strain or radiculopathy.  Radiculopathy did not limit the Veteran's employment options but it could preclude jobs that require prolonged standing or walking.  He added that these limitations were more significantly imposed by his tetraplegia.  See C&P Exams received in February 2016.

The February 2016 VA examination of the right little finger indicated the Veteran had no specific complaint of the right little finger other than stiffness.  Maximum passive extension of the finger was to 0 degrees and maximum flexion of the MCP, PIP, and DIP joints were 90, 65, and 70 degrees, respectively.  There was no evidence of pain with use of the hand.  Contributing factors to his disability were paresis of the right hand secondary to the spinal cord injury.  The physician stated that employment opportunities were not affected by the right little finger.  See C&P Exams received in February 2016.

August 2016 treatment records note a history of right knee pain and heat and swelling for a couple of days.  An examination revealed pain, swelling, and full range of motion.  There was no pain with ambulation or passive range of motion.  See pages 440 to 445 of CAPRI records received in September 2017.  

On October 2017 VA examination of the knees, the Veteran reported increased general tenderness of the knees and weakness.  The Veteran's co-morbid conditions of quadriplegia and peripheral vascular disease related to a 1995 injury interfere with ranges of motion and functional impairment assessments of the bilateral knee fracture residuals, which were healed and demonstrated no instability.  The Veteran ambulated with a scooter, but this was related to the 1995 injury.  The clinician indicated that the Veteran's service-connected bilateral knee disabilities did not impact his ability to perform any type of occupational task.  It was apparent that there had been no significant change in the residuals of healed bilateral stress fractures of the knees and in light of the Veteran's subsequent quadriplegia and PVD conditions that postdated military service and were unrelated to service she was unable to separate the residuals of stress fracture from the more significant post military injuries effects.  However, she added that there had been no significant clinical change in the residuals of stress fractures to the knees and any clinical changes which were affecting the knees were, in her opinion, attributable to the post military MVA injuries and conditions of quadriplegia and PVD.  See pages 1 to 9 of CAPRI records received in October 2017.  

Based on the record, the evidence tends to show that the Veteran's service-connected disabilities do not preclude substantial gainful employment.  His unemployability is related to nonservice-connected disabilities stemming from a May 1995 accident.

A January 2010 opinion from a VA physician states the Veteran has been a quadriplegic due to a motor vehicle accident with weakness in both arms and legs, and that he is unable to obtain or maintain employment.  See Medical Treatment record - Government Facility received in May 2010.  This opinion on employability, however, lacks probative value since it is clearly based on the Veteran's nonservice-connected disabilities.  

The Veteran has been in receipt of disability benefits from the SSA for many years, but this determination was based primarily on nonservice-connected disabilities.  See page 5 of Medical Treatment Records - Furnished by SSA received in December 2005.  Thus, it does not provide support for the Veteran's claim.

The Veteran's service-connected disabilities are physical in nature and involve the low back, legs, knees and right little finger.  The examinations and statements detailed above from examiners over the years all tend to show that while these disabilities would interfere with or even prevent him from engaging in the type of physical employment he previously held, they would not preclude him from performing the physical or mental tasks needed for sedentary employment.  

A January 2003vocational analysis report show that he met with career counselors and tested for clerical aide positions.  The test results were marginally passing.  Although the case manager noted that these positions would be full-time and likely unrealistic for the Veteran, she did not indicate why.  See page 31 of Medical Treatment Records - Furnished by SSA in December 2005.  However, the Board finds does not find any evidence that any of the service-connected disabilities alone or in concert with one another would be an obstacle to performing clerical work.  

Although the Veteran's work experience has primarily involved physical activities, there was a five month period from December 1990 to May 1991 in which the Veteran could not perform his regular duties following a work related injury.  It is noteworthy that during this time, he answered phones.  See page 15 of Medical Treatment Record - Non-Government Facility received in March 2010.  There is nothing in the record that shows his service-connected disabilities would preclude this type of work or other forms of sedentary employment.  This type of employment is also compatible with his educational background.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU on an extraschedular basis. 

The Board has taken into consideration symptoms the Veteran reported.  However, there was no objective evidence of the extreme pain he reported on February 2016 and, as noted by this examiner the Veteran's symptoms were not shown to be related to his service-connected disabilities.  

Here, the probative evidence of record is against a finding that the Veteran is rendered unemployable due to his service-connected disabilities, so the claim must be denied.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disability is denied.

A TDIU is denied.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


